MEMORANDUM **
California prisoner Carl A. Jones appeals from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition challenging his jury-trial conviction for making a criminal threat, in violation of California Penal Code § 422. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Jones contends that the trial court violated his due process rights by failing to instruct the jury that a unanimous verdict was required. This court granted a certificate of appealability on the issue of whether the state court’s harmless error analysis was objectively unreasonable. However, the Supreme Court “has never held jury unanimity to be a requisite of due process of law.” Johnson v. Louisiana, 406 U.S. 356, 359, 92 S.Ct. 1620, 32 L.Ed.2d 152 (1972) (holding that the reasonable doubt standard does not require a unanimous jury verdict in all criminal cases). Accordingly, we conclude that the state court’s rejection of Jones’s due process claim was neither contrary to, nor involved an unreasonable application of, clearly established federal law as determined by the Supreme Court. See 28 U.S.C. § 2254(d); see also Estelle v. McGuire, 502 U.S. 62, 67-68, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.